Per Curiam.
The first two sentences of section 51 of the City Court Act expressly provide that in certain actions in that court, service of the summons may be made without the State where an order to such effect has been procured. The third sentence of the section states that the provisions of law relating to the service of a summons on a defendant without the State in an action brought *685in the Supreme Court shall apply to such service in the City Court. But section 235 of the Civil Practice Act permits service without the State without an order in certain Supreme Court actions. If the third sentence of section 51, above referred to, makes applicable to the City Court the provision permitting service without the State, without an order, such general conformity provision would nullify the express requirement for an order contained in the first two sentences of the section. Considering the history of the statutes and in order to give force to all parts of section 51 we find that the third sentence of the act applies only to those procedural steps concerning which no specific provision is made in the City Court Act. Hence, an order was required in the instant case.
Order reversed, with ten dollars costs and disbursements, and motion to vacate service granted, with ten dollars costs.
Appeal from order denying reargument dismissed.
All concur; present, Levy, Callahan and Untermyer, JJ.